DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

This application contains claims directed to the following patentably distinct species:

Species represented in Figs. 2A-2B, 3A-3C, 4, 10-13
Species represented in Figs. 6, 7-9
The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. E.g. capping insulation layer 20 in contact with semiconductor chip 10 (species I), mold layer 18 in between capping insulation layer and semiconductor chip 10 (species II). In addition, these species are not obvious variants of each other based on the current record.
Should Applicant choose species I, a further election of sub-species is required as follows: 

Sub-Species represented in Figs. 2A-2B, 3A-3C, 4
Sub-Species represented in Figs. 10-11
Sub-Species represented in Figs. 12-13

The sub-species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. E.g.
Sub-species III: External connection terminals 16 may pass through the chip protection layer 14 to be connected to the chip conductive patterns. A shielding layer 30 may be on the capping insulation layer 20. The shielding layer 30 may cover an upper surface and a sidewall or sidewalls of the capping insulation layer 20 (Fig. 2A, para [0024]-[0025]). The capping insulation layer 20 may include a laterally protruding capping protrusion 20p covering (or contacting, e.g., directly contacting) a lower surface of the shielding layer 30. A surface roughness of the second capping sidewall 20s2 may be greater than a surface roughness of the first capping sidewall 20s1. A lower portion of the shielding layer 30 may be closed or covered by the capping protrusion 20p (para [0026], Figs. 3A, 4). A surface roughness of the second shielding sidewall 30s2 may be greater than a surface roughness of the first shielding sidewall 30s1. The second shielding sidewall 30s2 may be vertically aligned with the second capping sidewall 20s2 (Figs. 3A, 4, para [0030]). The shielding layer 30 may include a double layer of a first shielding layer 30a and a second shielding layer 30b (Fig. 3C). A semiconductor package 100a may include an edge chip conductive pattern 12p on an edge (e.g., outer side) of the lower surface of the semiconductor chip 10 (Fig. 2B). 
Attorney Docket No.: 239/1262 00
-5-Sub-species IV: An upper surface and a sidewall of the semiconductor chip 10 may be covered by only the capping insulation layer 20. For example, the capping protrusion 20p of FIG. 2A may not be present at a lower portion of the capping insulation layer 20. The capping insulation layer 20 may include the first capping sidewall 20s1 and a second capping sidewall 20s2 below the first capping sidewall 20s1. A surface roughness of the second capping sidewall 20s2 may be greater than a surface roughness of the first capping sidewall 20s1 (Para [0068]). The capping insulation layer 20 may not include the capping protrusion 20p of FIG. 2A and a lower structure of the capping insulation layer 20 according to Fig. 11.

Sub-species V: External connection terminal 16 connected to chip conductive pattern 12 via RDL 40 and internal connector 15, through via 83 formed in mold layer 18, upper semiconductor package UPK mounted on lower semiconductor package LPK via package connector 52, a space between the semiconductor chip 10 and the redistribution layer 40 may be filled with an underfill layer 17. The shielding layer 30 and the redistribution layer 40 may be covered by the mold layer 18. The mold layer 18 may contact a lower sidewall (e.g., a sidewall of the capping protrusion) of the capping insulation layer 20. The mold layer 18 Attorney Docket No - 239/1262_ 00- 23 -may contact the underfill layer 17 (see para [0073]). Attorney Docket No.: 239/1262_00In addition, these sub-species are not obvious variants of each other based on the current record.

Should Applicant choose species II, a further election of sub-species is required as follows: 

Sub-Species represented in Fig. 6
Sub-Species represented in Fig. 7
 Sub-Species represented in Figs. 8
Sub-Species represented in Figs. 9

The species are independent or distinct because species comprise different processing parameters or elements in the device that are mutually exclusive to each other. E.g. 
Sub-species VI: Some of the redistribution patterns 41 may pass through the chip protection layer 14 to contact the chip conductive pattern 12 of the semiconductor chip 10. The redistribution patterns 41 may electrically connect the chip conductive pattern 12 of the semiconductor chip 10 and the external connection terminal 16 (para [0040]). A lower portion of the capping insulation layer 20 may laterally protrude and may contact a lower surface of the shielding layer 30 (para [0042]). A semiconductor package 102 may include a package substrate 42. The semiconductor chip 10 may be 
Sub-Species VII: The semiconductor chip 10 may be mounted on the package substrate 42 by a flip chip bonding method using an internal connector 15. The external connection terminal 16 may be bonded to the ball land 43. The package substrate 42 may protrude outwardly from and below a sidewall of the semiconductor chip 10. The mold layer 18 may cover the sidewall of the semiconductor chip 10 and an upper surface of the package substrate 42. An upper surface of the mold layer 18 may be coplanar with an upper surface of the semiconductor chip 10. The mold layer 18 may extend to fill a space between the semiconductor chip 10 and the package substrate 42. The capping insulation layer 20 may contact the upper surface of the semiconductor chip 10, the upper surface and a sidewall of the mold layer 18, and the sidewall of the package substrate 42. An upper surface and a sidewall of the capping insulation layer 20 may be covered by the shielding layer 30. A lower portion of the capping insulation layer 20 may laterally protrude to contact a lower surface of the shielding layer 30 (para [0045]-[0046]).
Sub-Species VIII: a lower semiconductor package LPK and an upper semiconductor package UPK mounted on the lower semiconductor package LPK, the lower semiconductor chip 10 may be mounted on the lower package substrate 42 by a flip chip bonding method using the internal connector 15. The external connection terminal 16 may be adhered to the lower package substrate 42. The upper semiconductor chips 56 may be stacked on the upper package substrate 54 and may be connected to the upper package substrate 54 by a wiring bonding method. The upper semiconductor chips 56 and the upper package substrate 54 may be covered by an upper mold layer 58. The upper semiconductor package UPK may be electrically connected to the lower semiconductor package LPK by a package connector 52. The package connector 52 may electrically connect the lower package substrate 42 and the upper package substrate 54. The lower mold layer 18 may include an opening into which the package connector 52 is inserted. The thermal interface material layer 60 (see para [0050]-[0055]).
Sub-species IX:  A connection substrate 70 including a cavity 72 may be on the redistribution layer 40. The lower mold layer 18 may fill a space between the lower semiconductor chip 10 and the inner sidewall of the cavity 72. The lower mold layer 18 may contact an upper surface of the redistribution layer 40. The lower mold layer 18 may extend to cover an upper surface of the lower semiconductor chip 10. The lower mold layer 18 may also extend to cover an upper surface of the connection substrate 70. A sidewall of the lower mold layer 18 may be vertically aligned with a sidewall of the connection substrate 70 and a sidewall of the redistribution layer 40. The upper mold layer 58 may fill a space between the upper semiconductor chip 56 and the upper package substrate 54. An upper surface of the upper mold layer 58 may be coplanar with an upper surface of the upper semiconductor chip 56 .The package connectors 52 may electrically connect the connection substrate 70 and the upper package substrate 54. The capping insulation layer 20 may contact the upper surface and the sidewall of the upper mold layer 58, an upper surface of the upper semiconductor chip 56, a sidewall of the upper package substrate 54, the sidewall of the lower mold layer 18, the sidewall of the connection substrate Attorney Docket No.: 239/1262_ 00 - 20 -recess region R1 may be in the capping insulation layer 20 between an edge of the upper semiconductor package UPK and an edge of the lower semiconductor package LPK. The shielding layer 30 may include a middle shielding protrusion 30sp filling the recess region R1. A lower portion of the capping insulation layer 20 may laterally protrude to contact a lower surface of the shielding layer 30 (see para 0057-[0065]). In addition, these sub-species are not obvious variants of each other based on the current record.
Currently there is no recognized generic claim.
Attorney Docket No.: 239/62_00- 22 -Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources or non-patent language, or deploying different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494. The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm (Arizona time Zone).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on (517)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/K.A.R/
Examiner, Art Unit 2813

/SHAHED AHMED/Primary Examiner, Art Unit 2813